ROBBLEE, Judge,
dissenting:
In my view, if Article 95 did not preempt an Article 134 prosecution assimilating a state statute punishing eluding a police officer by vehicular flight, an Article 95 prosecution for such an offense cannot logically be sustained. United States v. Kline, 15 M.J. 805, 806 (A.C.M.R.1983). Moreover, resisting apprehension requires proof that a certain person attempted an apprehension as distinct from the existence of probable cause to apprehend or a reasonable belief in the proposed apprehendee that apprehension was intended by another. M.C.M., 1984, Part IV, para. 19b(l)(a). While apprehension may be effected by implication, see M.C.M., 1984, R.C.M. 302(d)(1), United States v. Kinane, 1 M.J. 309 (C.M.A.1976), the evidence in the case at bar, particularly the testimony of the arresting officer alluded to in the majority opinion, does not convince me beyond a reasonable doubt that the arresting officer was attempting an apprehension while in hot pursuit. Moreover, the appellant offered no resistance to apprehension when finally apprehended after the chase ended. Thus, in my view, resisting apprehension was not factually established in these circumstances. Specifically, in the first instance, I am unconvinced that an apprehension was attempted. In the second instance, I am not satisfied that resistance was offered. The object of Article 95, UCMJ, is the protection of the arresting officer. United States v. Kline, 15 M.J. at 807. Neither danger without an “attempted apprehension” nor “apprehension” without resistance are within the reach of Article 95. Accordingly, I respectfully submit my dissent.